  Case 14-31393         Doc 37     Filed 12/04/18 Entered 12/04/18 12:54:26              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-31393
         EDNA D REASNOVER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/27/2014.

         2) The plan was confirmed on 01/06/2015.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/11/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 51.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $3,925.00.

         10) Amount of unsecured claims discharged without payment: $49,119.63.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-31393       Doc 37        Filed 12/04/18 Entered 12/04/18 12:54:26                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $28,067.24
       Less amount refunded to debtor                            $167.24

NET RECEIPTS:                                                                                   $27,900.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,400.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,216.33
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,616.33

Attorney fees paid and disclosed by debtor:                  $600.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Advanced Medical Imaging         Unsecured         100.00           NA              NA            0.00       0.00
ADVOCATE MEDICAL GROUP           Unsecured         225.00           NA              NA            0.00       0.00
AFFORDABLE FURNITURE             Secured           520.00          0.00          520.00        520.00        8.22
AMERICAN HONDA FINANCE CORP      Secured       10,927.00     10,464.04        10,464.04     10,464.04     798.94
AMERICAN HONDA FINANCE CORP      Unsecured      1,563.00            NA              NA            0.00       0.00
BROTHER LOAN & FINANCE           Unsecured      1,135.00       3,980.80        3,980.80      1,420.87        0.00
CAPITAL ONE BANK                 Unsecured          15.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         602.00        981.76          981.76        350.42        0.00
CITY OF CHICAGO EMS              Unsecured         100.00        100.00          100.00          35.69       0.00
CITY OF CHICAGO EMS              Unsecured            NA         664.00          664.00        237.00        0.00
CITY OF CHICAGO EMS              Unsecured            NA         100.00          100.00          35.69       0.00
COMCAST CABLE COMMUNICATION      Unsecured         394.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         550.00        228.04          228.04          81.39       0.00
DEPT STORES NATL BK MACY         Unsecured      2,171.00            NA              NA            0.00       0.00
GINNYS                           Unsecured         500.00           NA              NA            0.00       0.00
GREAT AMERICAN FINANCE           Unsecured         647.00        897.34          897.34        320.29        0.00
GREAT AMERICAN FINANCE           Secured           750.00        550.00          550.00           0.00       0.00
HOME AT FIVE                     Unsecured         236.00        250.22          250.22          89.31       0.00
HSBC                             Unsecured          12.00           NA              NA            0.00       0.00
ILLINOIS BELL TELEPHONE CO       Unsecured         450.00        450.25          450.25        160.71        0.00
ILLINOIS COLLECTION SVC          Unsecured         100.00           NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,132.00            NA              NA            0.00       0.00
MIDLAND ORTHOPEDIC ASSOCIATES    Unsecured          35.00           NA              NA            0.00       0.00
MONTGOMERY WARD                  Unsecured         614.00        727.00          727.00        259.49        0.00
NATIONAL AUTO FINANCE CO         Unsecured     13,090.00     13,090.29        13,090.29      4,672.32        0.00
Nordstrom FSB                    Unsecured         983.00           NA              NA            0.00       0.00
PAYDAY LOAN STORE                Unsecured         865.00        999.99          999.99        356.93        0.00
Penn Credit                      Unsecured         316.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         650.00        747.22          747.22        266.71        0.00
PRA RECEIVABLES MGMT             Unsecured      3,482.00       3,482.00        3,482.00      1,242.83        0.00
PRA RECEIVABLES MGMT             Unsecured         737.00        736.50          736.50        262.88        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-31393       Doc 37     Filed 12/04/18 Entered 12/04/18 12:54:26                   Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                             Class    Scheduled      Asserted      Allowed         Paid           Paid
PRA RECEIVABLES MGMT          Unsecured         784.00        783.67        783.67        279.72          0.00
PRA RECEIVABLES MGMT          Unsecured         780.00        780.08        780.08        278.43          0.00
QUANTUM3 GROUP LLC            Unsecured         205.00        278.63        278.63          99.45         0.00
RUSH UNIVERSITY MED CTR       Unsecured         500.00        500.00        500.00        178.47          0.00
SEVENTH AVENUE                Unsecured         500.00        740.32        740.32        264.24          0.00
SIR FINANCE                   Unsecured      1,373.00       1,373.00      1,373.00        490.06          0.00
SOUTH DIVISION C U            Unsecured      1,718.00            NA            NA            0.00         0.00
SOUTH DIVISION C U            Unsecured      3,004.00            NA            NA            0.00         0.00
SOUTH DIVISION C U            Unsecured      3,746.00            NA            NA            0.00         0.00
SOUTH DIVISION C U            Unsecured     10,253.00            NA            NA            0.00         0.00
T MOBILE                      Unsecured         288.00           NA            NA            0.00         0.00
TCF BANK                      Unsecured      1,000.00            NA            NA            0.00         0.00
TD BANK USA                   Unsecured         276.00        306.99        306.99        109.57          0.00
TRIBUTE                       Unsecured         752.00           NA            NA            0.00         0.00
US CELLULAR                   Unsecured         107.00           NA            NA            0.00         0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00              $0.00                    $0.00
      Mortgage Arrearage                                  $0.00              $0.00                    $0.00
      Debt Secured by Vehicle                        $10,464.04         $10,464.04                  $798.94
      All Other Secured                               $1,070.00            $520.00                    $8.22
TOTAL SECURED:                                       $11,534.04         $10,984.04                  $807.16

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                 $0.00
       Domestic Support Ongoing                            $0.00                $0.00                 $0.00
       All Other Priority                                  $0.00                $0.00                 $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                 $0.00

GENERAL UNSECURED PAYMENTS:                          $32,198.10         $11,492.47                    $0.00


Disbursements:

       Expenses of Administration                          $4,616.33
       Disbursements to Creditors                         $23,283.67

TOTAL DISBURSEMENTS :                                                                      $27,900.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-31393         Doc 37      Filed 12/04/18 Entered 12/04/18 12:54:26                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/04/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
